Cooper, J.,
delivered the opinion of the court.
The appellants brought two suits against the appellee before a justice of the peace. In each case the sum demanded was less than one hundred and fifty dollars, but the sum of both exceeded that amount. The justice dismissed both suits for want of jurisdiction, and the plaintiffs having appealed to the circuit court, like judgments were rendered, from which this appeal is taken. The agreed facts are that plaintiffs rented to one Nook a certain farm for the year 1885, at the sum of one hundred dollars, and that the tenant failed to pay the rent, but sold the crops raised on the demised premises to the defendant, Pass. For the year 1886 a separate, but like, contract was made, and the tenant again failed to pay the rent, and sold the crops of that year to Pass. One suit is to recover the value of the crops sold in 1885, and the other for that of the year 1886. Both suits were instituted on the same day. The court below proceeded on the theory that the plaintiffs had split a single cause of action, and since the justice would not have had jurisdiction over one suit for the whole claim, he did not have jurisdiction over two suits for the same demand.
The rule that one having a single cause of action may not divide it, and thereby confer upon a court of limited jurisdiction power to hear and determine the several suits, is well settled; ■ but it does not follow that one who has two or more separate and distinct causes of action, over which the inferior court has jurisdiction, must, in the interest of the defendant, combine them all in one suit in another court. The test is whether there is a single right of action, or more than one. One may have a single right of action embracing many items, or he may have a separate right to sue for each of several demands. In one case he must recover in one .action ; in the other he may sue in separate suits for each demand, the latter right limited, however, by the rule that if he sues in *112several suits in a court having jurisdiction of each suit, and also-of one suit involving all the demands, the court, to protect the defendant against unnecessary costs, will consolidate the suits, and if the plaintiff’s motive in bringing many suits is to harass his adversary, will tax him with the costs unnecessarily incurred. In this case the plaintiffs’ rights of action sprang from several and distinct transactions; the one was complete before the other existed, and has no connection with or relation to it. Under such circumstances, separate suits may be maintained. Grayson v. Williams, Walker’s R. 298 ; Ash v. Lee, 51 Miss. 101; Pittman v. Chrismam, 59 Miss. 124. In the latter case we expressed our disapproval of the decisions in the cases of Scofield v. Pensons, 26 Miss. 402, and Mobile and Ohio Railway Company v. The State, 51 Miss. 137. Those decisions are no longer of authority.
The judgments are reversed, and causes remanded.